SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the case be REMANDED for further proceedings.
Chris W. Paige, Jr. appeals from a judgment entered on May 6, 2004 in the United States District Court for the District of Vermont (Sessions, III, C.J.), convicting him by guilty plea of engaging in an unlawful interstate firearm transaction and unlawfully possessing a firearm, in violation of 18 U.S.C. § 922(a)(5), (g)(3). Paige was sentenced to 30 months’ imprisonment on each count, to run concurrently, two years’ supervised release, and a $200 special assessment.
1. The district court did not err in calculating Paige’s Guidelines sentence. See United States v. Spurgeon, 117 F.3d 641, 644 (2d Cir.1997).
2. Paige’s sentence violated the Sixth Amendment. See United States v. Booker, — U.S. -, -, 125 S.Ct. 738, 755-56, 160 L.Ed.2d 621 (2005).
For the foregoing reasons, this case is REMANDED for further proceedings consistent with this Court’s opinion in United States v. Crosby, No. 03-1675, 397 F.3d 103, 2005 U.S.App. LEXIS 1699 (2d Cir. Feb. 2, 2005).